                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION

LISA GAIL CLOUSE,                            )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil No. 5:20-CV-091
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )
                                             )

                                           ORDER

       This matter is before the Court on Plaintiff’s Motion for Judgment on the Pleadings and

Defendant’s Motion for Remand to the Commissioner. Plaintiff, through counsel, consents to

Defendant's Motion for Remand to the Commissioner.

       For good cause shown, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and § 1383(c)(3) and remands the case to the Commissioner

for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,

501 U.S. 89 (1991).

       The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.




      Case 5:20-cv-00091-GCM-DCK Document 23 Filed 06/11/21 Page 1 of 1
